El Juez Asociado Sr. Aldeev,
emitió la opinión del tribunal.
Alega el apelante en este recurso que lia interpuesto contra sentencia que lo condenó por delito de mutilación que debe ser revocada porque la corte inferior erró en sus ins-trucciones al jurado en lo siguiente;
“(a) No dando instrucciones específicas sobre el delito de acome-timiento y agresión grave y simple, toda vez que esta causa se sigue por mutilación por haberse desfigurado el rostro de una persona sin que se baya hecho mención en ningún momento en el juicio de que el agredido ha quedado inutilizado en algún miembro importante de su cuerpo.
“ (b) Habiéndose negado a transmitir al jurado la instrucción pedida por el acusado respecto al beneficio a que tiene derecho sobre duda razonable en cuanto a los delitos de mutilación y acometimiento y agresión con circunstancias agravantes.
“(o) Habiendo informado al jurado asumiendo como hecho el de que ‘la contracción que se ha producido por virtud de la cicatriza-ción de la herida del ofendido en este juicio ha originado como una especie de hendidura,’ hecho que no fué expresa ni tácitamente aceptado por el acusado, siendo fundamental en la causa pues tra-tándose de una mutilación por desfiguración del rostro, el jurado lia podido entender que esa especie de hendidura constituía la des-figuración. ’ ’
■Según la acusación contra el apelante la mutilación con-sistió en que hirió a Antonio Martínez “con una navaja, pro-duciéndole una herida en la cara, lado derecho como de siete pulgadas, cuya herida deja indeleblemente marcada la cica-triz en el lesionado, dejándole el rostro desfigurado.”
El juez dijo al jurado en sus instrucciones que si entendía que Martínez no ha quedado desfigurado en este caso el hecho quedaría circunscrito a los límites de un delito de acometi-miento y agresión grave, si estimaban que la herida es grave. El juez no dió al jurado instrucciones específicas de lo qim constituye el delito de acometimiento y agresión grave, pero habiendo el acusado aceptado las instrucciones en la forma que fueron dadas al no pedir que fueran ampliadas o que se *481dieran las instrucciones específicas que ahora echa de menos no puede impugnarlas después por deficientes o incompletas. El Pueblo v. Boria, 12 D. P. R. 171; 16 Corpus Juris, págs. 1023, 1024, 1056.
Examinemos el segundo motivo del recurso'. Al terminar el juez su informe al jurado le instruyó con respecto a lo que es duda razonable y concluyó diciendo que si tenía duda razonable de que el acusado baya inferido la herida esa duda debe ser en beneficio del acusado y debe absolverlo; y ha-biendo pedido el abogado del acusado que el juez instruyera al jurado de que en el caso de que tuviera duda razonable sobre si se lia cometido un delito de mutilación o ele acometi-miento y agresión grave diera el beneficio de la duda al acu-sado rindiendo un veredicto de culpabilidad por acometi-miento y agresión grave, el juez se negó a dar esa instrucción fundándose en que había dado instrucciones al jurado sobre duda' razonable aplicable al caso de mutilación y porque el delito de acometimiento y agresión grave no es grado del de mutilación ni comprendido en el mismo.
Según el artículo 286 del Código de Enjuiciamiento Criminal tal como ha sido enmendado por la Ley’No. 22 de 11 de marzo de 1913, en una acusación por delito ele mutilación el jurado podrá declarar culpable al acusado de un delito de acometimiento y agresión con circunstancias agravantes o de acometimiento y agresión simple, siempre que se hubiera probado en el juicio que el agredido no ha quedado inutili-zado en algún miembro importante de su cuerpo, por lo que el último fundamento de la negativa de la corte a dar la ins-trucción pedida es erróneo, pero a pesar de esto no revoca-ríamos por ello la sentencia porque en verdad la corte dijo al jurado que podía dar veredicto por acometimiento y agre-sión grave si estimaba que la herida es grave. No obstante, como el otro fundamento es erróneo también y causó perjuicio al acusado revocaremos la sentencia por no haber dado la corte la instrucción pedida, pues disponiendo el artículo 237 *482•del Código de Enjuiciamiento Criminal que cuando resulte >que el acusado lia cometido un delito público y baya funda-mento para la duda de si es culpable en dos o más grados, podrá ser convicto del más bajo de dichos grados solamente debió la corte haber dado al jurado la instrucción pedida de que en caso de duda en cuanto al grado del delito declarara al acusado convicto del más bajo, sin que la instrucción general que dió el juez al jurado con respecto a la duda razonable sobre la comisión de un delito por el acusado fuera suficiente para negar la específica que se le pidió y a la que tenía de-recho de acuerdo con el artículo citado. Tal como se dió la instrucción por la corte la duda se refería únicamente a si el acusado había inferido la herida o no y no abarcaba el ex-tremo a que se refiere la instrucción que fue pedida. 16 Corpus Juris, pág. 1025.
En cuanto al tercer motivo, si bien es cierto que la corte 'dijo al jurado lo siguiente:4‘Habéis podido examinar esa he-rida, vosotros habéis visto esa herida, la contracción que se ha producido por virtud de la cicatrización, ha originado como una especie de hendidura,” tales palabras no eran la opinión del juez sobre un hecho, como sostiene el apelante, sino el resumen mutatis mutcmdi de la declaración de un pe-rito médico según la cual “la herida no desaparecerá, es per-manente, el rostro no se ve bien, queda desfigurado y es pe-renne, que queda una huella permanente, por la situación de la herida se ve desagradable su rostro.” Además, y a pesar de esas palabras, la corte instruyó al jurado diciéndole: “Si vosotros entendéis que este hombre, Martínez, ha quedado desfigurado a consecuencia de esa herida, en el concepto que vosotros creáis que deba considerarse desfigurada una persona,” con cuyas palabras dejó al jurado la determinación de si el perjudicado estaba o no desfigurado y por tanto aquellas otras palabras aunque no fueron exactamente igua-les a las del médico, aunque sí sustancialmente, no causaron perjuicio al apelante.
*483El recurso se sostiene por el segundo de sus fundamentos y la sentencia apelada debe ser revocada y ordenarse la cele-bración de un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf, Hutchison y Franco Soto.